Rothrook, J.
1. sheriff’s damiiumqu°d Sec. 3788 of the Code provides that a sheriff shall be allowed for summoning a jury to assess the damages to the owner of lands taken for any work of internal improvements and attending upon them, including mileage, five dollars. If such case occupies more . than one day, for each additional day or fraction thereof one dollar and fifty cents.”
The fees of public officers being fixed by law, no compensation can be allowed in excess of that expressly provided by statute. No charge can be made by a public officer in this state for any act for which no fee is allowed by law.
The sheriff in this case summoned these jurors all at one time in all the cases, or to assess damages to all the owners. He did not summon them to attend on one tract on a particular day and at others on other days. It does not appear that he designated on which tract they should first assemble. It is certain then that whatever there was in the way of an appointment and summons was done on some day before the assessment. The jurors were then summoned, and it cannot be said that after they were summoned for all the cases or tracts, merely directing ’ them to proceed from one tract to *442another, was another summons. We believe a fair construction of the law is, that the sheriff should be allowed but five dollars for this service.
Reversed.